Exhibit 10.3

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is entered into as of April 3, 2019
(the “Effective Date”), by and among (i) Tellurian Inc., a Delaware corporation
(“Tellurian”), and (ii) Total Delaware, Inc., a Delaware corporation (“Total”).

 

RECITALS:

 

WHEREAS, Tellurian and Total have entered into that certain Common Stock
Purchase Agreement, dated as of April 3, 2019 (the “Purchase Agreement”),
pursuant to which Total has agreed to purchase and Tellurian has agreed to issue
and sell 19,872,814 shares (the “Purchased Shares”) of common stock, par value
$0.01 per share (“Common Stock”), of Tellurian in exchange for approximately
$200,000,000;

 

WHEREAS, as a condition to the willingness of Tellurian to enter into the
Purchase Agreement, Tellurian has required that Total agree, and Total has
agreed, to the matters set forth herein;

 

WHEREAS, this Agreement is being executed and delivered in connection with the
execution and delivery of the Purchase Agreement;

 

WHEREAS, in connection with the intended consummation of the transactions
contemplated by the Purchase Agreement, the parties hereto desire to enter into
this Agreement to set forth certain understandings and agreements with respect
to (a) Total’s agreement to vote its voting securities of Tellurian in favor of
the approval of the issuance and sale of the Purchased Shares pursuant to the
terms of the Purchase Agreement (the “Stock Issuance”) to the extent such
approval is required by, and in accordance with, the applicable requirements of
The Nasdaq Stock Market and the Bylaws (as such term is defined in the Purchase
Agreement) (the “Stock Issuance Approval”), and (b) the other matters set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

VOTING AGREEMENT

 

Section 1.1                                    Stock Issuance Approval.

 

(a)                                 Except as otherwise provided herein and
until the termination of this Agreement in accordance with Section 2.1,
(i) Total agrees to: (A) vote all voting securities of Tellurian owned or
controlled by Total in favor of the approval of the Stock Issuance; and (B) take
all other actions within Total’s control relating to the ownership of Common
Stock (including by attending stockholder meetings in person or by proxy for
purposes of constituting a quorum and the execution of written consents in lieu
of meetings), to obtain the Stock Issuance Approval; and (ii) Tellurian agrees
to take all commercially reasonable actions within its control

 

--------------------------------------------------------------------------------



 

(including calling Board and stockholder meetings, as applicable), to obtain the
Stock Issuance Approval.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, if, at any time on or after the Effective Date and prior to the
Termination Date, a Governmental Authority (as such term is defined in the
Purchase Agreement) of competent jurisdiction enters an order restraining,
enjoining or otherwise prohibiting the Company from consummating the
transactions contemplated by the Purchase Agreement or Total from taking any
action contemplated pursuant to Section 1.1(a) hereof, then the obligations of
Total and the Company set forth in Section 1.1(a) hereof shall be of no force
and effect for so long as such order is in effect.

 

ARTICLE II

 

GENERAL PROVISIONS

 

Section 2.1                                    Termination.  This Agreement
shall terminate upon the earliest of: (a) obtaining the Stock Issuance Approval;
(b) the termination of the Purchase Agreement in accordance with its terms; and
(c) the mutual written agreement of the parties hereto to terminate this
Agreement (such earliest date of any such termination being referred to herein
as the “Termination Date”); provided that the provisions set forth in this
Article II shall survive the termination of this Agreement; provided further
that any liability incurred by any party hereto as a result of a breach of a
term or condition of this Agreement prior to such termination shall survive the
termination of this Agreement.

 

Section 2.2                                    Further Assurances.  Each of the
parties hereto agrees, without additional consideration, to execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or perform the provisions of this Agreement.

 

Section 2.3                                    Waiver, Amendment. Neither this
Agreement nor any provision hereof shall be modified, waived, changed,
discharged or terminated except by an instrument in writing, signed by all of
the parties hereto (in the case of a modification) or, in all other cases, the
party against whom any waiver, change, discharge or termination is sought.

 

Section 2.4                                    Assignability. Neither this
Agreement nor any right, remedy, obligation or liability arising hereunder or by
reason hereof shall be assignable by any party hereto without the prior written
consent of the other parties hereto.

 

Section 2.5                                    Waiver of Jury Trial. THE PARTIES
HERETO IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
LEGAL PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

Section 2.6                                    Submission to Jurisdiction. With
respect to any suit, action or proceeding relating to this Agreement (the
“Proceedings”), each party hereto irrevocably submits to the

 

2

--------------------------------------------------------------------------------



 

jurisdiction of the Court of Chancery of the State of Delaware, which submission
shall be exclusive unless such court does not have lawful jurisdiction over such
Proceedings.

 

Section 2.7                                    Governing Law. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware.

 

Section 2.8                                    Specific Performance; Remedies. 
Each party acknowledges and agrees that the other parties would be damaged
irreparably if any provision of this Agreement were not performed in accordance
with its specific terms or were otherwise breached.  Accordingly, the parties
will be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and its
provisions in any action or proceeding instituted in any court of the United
States or any state thereof having jurisdiction over the parties and the matter,
in addition to any other remedy to which they may be entitled, at law or in
equity.  Except as expressly provided herein, the rights, obligations and
remedies created by this Agreement are cumulative and in addition to any other
rights, obligations or remedies otherwise available at law or in equity. Except
as expressly provided herein, nothing herein will be considered an election of
remedies.

 

Section 2.9                                    Section and Other Headings. The
section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

Section 2.10                             Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.

 

Section 2.11                             Notices. All notices and other
communications provided for herein shall be in writing and shall be deemed to
have been duly given if delivered personally or sent by registered or certified
mail, return receipt requested, postage prepaid to the following addresses (or
such other address as any party shall have specified by notice in writing to the
other parties):

 

If to Tellurian:

 

Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, Texas 77002
Attn: General Counsel
E-mail: daniel.belhumeur@tellurianininc.com

 

 

 

If to Total:

 

TOTAL Delaware, Inc.
1201 Louisiana Street
Suite 1800
Houston, Texas 77002
Attn: General Counsel
Email: Elizabeth.matthews@total.com
With a copy to: Isabelle.salhorgne@total.com

 

3

--------------------------------------------------------------------------------



 

Section 2.12                             Binding Effect.  The provisions of this
Agreement shall be binding upon and accrue to the benefit of the parties hereto
and their respective heirs, legal representatives, successors and assigns. 
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any person or entity, other than Tellurian and Total, any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 2.13                             Severability.  If any term or provision
of this Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

 

Section 2.14                             Entire Agreement.  This Agreement is
intended by the parties hereto as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto and thereto in respect of the subject matter
contained herein and therein.

 

[Signature page to follow]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Voting Agreement as of
the Effective Date.

 

 

Total Delaware, Inc.

 

 

 

By:

/s/ Philippe Sauquet

 

Name:

Philippe Sauquet

 

Title:

Attorney-in-Fact

 

 

 

Tellurian Inc.

 

 

 

By:

/s/ Meg Gentle

 

Name:

Meg Gentle

 

Title:

President and Chief Executive Officer

 

5

--------------------------------------------------------------------------------